Citation Nr: 1205724	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-03 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement or payment for the cost of private medical services incurred by the appellant during non-VA ambulance transport on April 29, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active military service in the US Army from November 1954 to October 1956.  He has been assigned a 100 percent disability rating for bilateral hearing loss, it has been classified as permanent in nature, and he has been awarded special monthly compensation (SMC).  

This matter comes before the Board of Veterans Appeals, hereinafter the Board, on appeal from a letter decision of June 2009 issued by the Department of Veterans Affairs (VA), Gainesville VA Medical Center (VAMC), in Gainesville, Florida.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDINGS OF FACT

1.  The appellant was transported by ambulance on April 29, 2009, to Citrus Memorial Hospital, in Inverness, Florida.

2.  The appellant has been awarded a 100 percent disability rating for bilateral hearing loss.  Said condition has been found to be permanent in nature and he has been awarded special monthly compensation because of that condition.

3.  The VA was responsible for payment of the treatment the appellant received at the Citrus Memorial Hospital even though said treatment was not for a service-connected disability.  

4.  The appellant, who was 73 at the time of the incident, and living alone, could reasonably assume that his recurrent bloody nose, that had been continuously bleeding for a period of 45 minutes or more, was emergent in nature. 

5.  A VA facility was not feasibly available to provide the necessary and emergency care to include ambulance transportation on April 29, 2009.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for the reasonable value of non-VA ambulance transportation of the appellant on April 29, 2009, have been met.  38 U.S.C.A. § 1728 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the evening of April 29, 2009, at approximately 10:10 p.m., a non-VA ambulance transported the appellant from his home to the Citrus Memorial Hospital, in Inverness, Florida, where he received emergency treatment for a non-stopping bloody nose.    The distance between the appellant's home and the hospital was 10 miles; the distance between the appellant's home and the nearest open VA facility was over 75 miles, and over one and one half hours away.  Once deposited at hospital, the appellant received emergency care for which he could have received reimbursement from the VA.  

The record indicates that the appellant was a recent widower and that he lived alone.  The appellant's claims folder reveals that in May 2006, the appellant's service-connected bilateral hearing loss was found to be 100 percent disabling, permanent in nature, and qualified the appellant for receipt of special monthly compensation.

Following the transportation of the appellant, the ambulance provider sent a bill to the appellant and the VA requesting payment of $610.00 (US dollars).  The Gainesville VAMC reviewed the claim and then issued a denial by letter.  In that denial, the VAMC concluded that because a medical emergency did not exist, transportation costs incurred by the appellant would not be paid by the VA.  The appellant was notified of that action and he has appealed to the Board for review.  

Under the provisions of the Veterans Claims Assistance Act of 2000 [VCAA], VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the United States Court of Appeals for Veterans Claims (Court) appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error. 

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 (2011) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 (2011), the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2011). 

In this case, the appellant was informed of the bases of the denial of the claim.  There is no indication that any additional notice or development would aid the appellant in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). 

The Court has stated that an "avenue for potential relief for a veteran entitled to VA care forced to obtain treatment at a non-VA facility is 38 U.S.C. § 1728, which provides that the Secretary 'may, under such regulations as the Secretary shall prescribe, reimburse . . . for the reasonable value of such care or services . . . for which such veterans have made payment.'"  Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 2002). 

Such reimbursement is available only where -

(1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; 

(2) such care or services were rendered to a service member in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a service member who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a service member who (i) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title), and (ii) is medically determined to have been in need of care or treatment . . . .; and 

(3) [VA] or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical. 

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2011).  The statute further indicates that customary and usual charges for emergency treatment shall include travel and incidental expenses.  The statute was amended effective October 10, 2008, however, the amendments do not provide any additional benefit that would assist the appellant. 

The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, emphasized in the above quotation, "all three statutory requirements would have to be met before reimbursement could be authorized."  Malone, 10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993). 

It has been argued by the appellant, who was 73 years old at the time of the incident and living alone, that it was his belief that emergent medical attention was appropriate because he was experiencing a bloody nose that was not controllable regardless of what he did to stop the bleeding.  He has in effect, through his written statements to the Board, indicated that he thought this condition was hazardous to his health.  Even if the Board agrees with the appellant as to the emergency nature of the treatment, the evidence does not show that the treatment was for a service-connected disability or for a nonservice-connected disability that was affecting a service-connected disability.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009).  

In determining whether evidence submitted by the appellant, i.e., that it was his belief that he was suffering from an emergency situation, is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, they could be considered reasonable given the appellant's age, his status as a widower, and the time of night that this incident occurred.  The Board also believes that it is reasonable to believe that if the medical care providers who arrived with the ambulance did not believe that the appellant needed immediate care, they would have provided care and treatment to the appellant at his home, and would not have taken him immediately to the emergency room of the hospital.  It is further noted that since the Veteran filed his claim, his recitation of the assertions made has remained consistent and not at odds with other statements made by the appellant himself.  Thus, the Board finds that the appellant's written evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145 155-156 (1996).  Moreover, the appellant does have a total disability rating for his service-connected bilateral hearing loss.  Permanency was established effective February 14, 2006.  Thus, it is the conclusion of the Board that the appellant has met the first two requirements of 38 U.S.C.A. § 1728 (West 2002) [emergent nature and treatment for any disability of a service member who has a total disability rating permanent in nature]. 

The question then remains whether a federal facility was available prior to his presentation at the emergency room of the Citrus Memorial Hospital in Inverness, Florida.  From the write-up provided by the health care professionals who drove to the appellant's home on the night of April 29, 2009, the closest hospital to the appellant's home was the Citrus Memorial Hospital.  It was a little over ten miles from the appellant's home to the hospital.  The nearest VA facility that was open and available to the appellant was the Gainesville VAMC that was over one and one half hours from the appellant's home.  While the VAMC personnel who reviewed the appellant's claim for reimbursement have said that the appellant could have driven himself from his home to the VAMC and could have used one hand while driving (at night) while using the other hand to hold a towel to his nose, the Board finds that reasoning not only unreasonable but also unsafe.  At the time of the uncontrolled nose bleed, there was no knowing whether the nose bleed was a precursor of a more serious condition such that if the appellant was driving whether he would lose control of his vehicle possibly striking another car if he lost consciousness.  It is also unreasonable to think that a 73 year old man, who is driving at night, would have the ability to drive for a period of one and one half hours with only one hand on the steering wheel.  In sum, given the appellant's condition for which the appellant received transportation therefor, the Board finds that at the time the appellant needed transport, a VA facility was not feasibly available to him. 

In conclusion, the Board finds that the appellant meets the criteria for payment or reimbursement of for the cost of private medical services incurred by the appellant during non-VA ambulance transport on April 29, 2009, because the evidence shows that the appellant was in receipt of a total disability rating, permanent in nature, the treatment was for symptoms so serious as to require immediate medical attention to avoid serious impairment or death, and because a VA facility was not foreseeably or reasonably available.  Therefore, the benefit sought on appeal is granted.


ORDER

Entitlement to reimbursement or payment for the cost of private medical services incurred by the appellant during non-VA ambulance transport on April 29, 2009, is granted.  


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


